—In an action to recover damages for personal injuries, etc., the defendants Richard Marcus and Marilyn Marcus appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), dated August 12, 2000, as denied their motion to compel the plaintiffs to provide authorizations to obtain certain medical and other records.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion is granted.
The injured plaintiff placed his physical and mental condition in controversy. The Supreme Court therefore erred in denying the appellants’ motion (see, Prink v Rockefeller Ctr., 48 NY2d 309). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.